Citation Nr: 1510457	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  08-37 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable evaluation for a bilateral eye disability (service connected as residuals of bilateral flash burns with corneal foreign body injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

REMAND

The Veteran had active duty service from July 1982 to May 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for the Veteran's bilateral eye disability and assigned a noncompensable evaluation, effective March 6, 2008.

The Veteran testified at a Board hearing before an acting Veterans Law Judge in October 2009; a transcript of that hearing is associated with the claims file.  The Veteran was informed in a July 2013 letter that that Veterans Law Judge was no longer employed by the Board and was informed of his right to hearing before another Veterans Law Judge.  The Veteran declined another hearing in an August 2013 statement.

The Board notes that this case was previously remanded for further development in March 2010 and again in October 2013.  The case has been returned to the Board for further appellate review at this time.  

In the Board's October 2013 remand, it was requested that the Veteran be afforded a VA examination, and such was accomplished in December 2013.  The examination report is of record and notes that the Veteran's visual field was tested using Goldmann charts; the examiner noted that the Veteran's visual field did not have a defect and was normal.  Unfortunately, the Goldmann charts obtained on examination were not associated with the claims file and the 8 principal meridian measurements necessary for evaluation of the Veteran's visual field under the Rating Schedule were not provided in the examination report.  

Because regulation requires that the Goldmann charts be included with the examination report, a remand is necessary.  38 C.F.R. § 4.77 (2014).  

Also, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Little Rock VA Medical Center, or any other VA medical facility where the Veteran may have been evaluated or treated since July 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his eye disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Obtain and associate with the claims file the Goldmann charts from the December 2013 VA eye examination.  

If those charts are unavailable and further attempts to obtain them, or the measurements from them, would be futile, such should be noted in the record.  

4.  If the Goldmann charts from the December 2013 examination are not available, schedule the Veteran for a VA eye examination with an appropriate examiner in order to determine the current severity of the Veteran's service-connected bilateral eye disability.  The claims folder must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Specifically, the examiner should report the Veteran's central visual acuity and the visual field in accordance with 38 C.F.R. § 4.77.  The completed Goldmann charts must be included with the examination report.  Id.  

5.  Following any additional indicated development, the originating agency should review the claims file and readjudicate the Veteran's claim for a higher evaluation.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

